                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                        No. 7:19-CV-120-FL


 SEAN CHRISTOPHER TALLON,                       )
                                                )
                          Plaintiff,            )
                                                )
                    v.                          )                     ORDER
                                                )
 ANDREW SAUL, Commissioner of Social            )
 Security,                                      )
                                                )
                          Defendant.            )



       This matter comes before the court on the parties’ cross-motions for judgment on the

pleadings. (DE 14, 16). Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), United States Magistrate Judge Robert B. Jones, Jr., issued a memorandum and

recommendation (“M&R”) (DE 18), wherein it is recommended that the court deny plaintiff’s

motion, grant defendant’s motion, and affirm the final decision by defendant. Plaintiff timely

objected to the M&R. In this posture, the issues raised are ripe for ruling. For the reasons that

follow, plaintiff’s motion for judgment on the pleadings is denied, and defendant’s motion for

judgment on the pleadings is granted.

                                         BACKGROUND

       On May 27, 2015, plaintiff filed applications for disability insurance benefits and a period

of disability, alleging disability beginning February 6, 2013. The application was denied initially

and upon reconsideration. A hearing was held on February 15, 2018, before an administrative law

judge (“ALJ”) who determined that plaintiff was not disabled in decision dated May 29, 2018. On




          Case 7:19-cv-00120-FL Document 21 Filed 04/27/20 Page 1 of 6
May 9, 2019, the appeals council denied plaintiff’s request for review, making defendant’s

decision final with respect to plaintiff’s claims. Plaintiff commenced the instant action on July 3,

2019, seeking judicial review of defendant’s decision.

                                          DISCUSSION

A.     Standard of Review

       The court has jurisdiction under 42 U.S.C. § 405(g) to review defendant’s final decision

denying benefits. The court must uphold the factual findings of the ALJ “if they are supported by

substantial evidence and were reached through application of the correct legal standard.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996). “Substantial evidence” means “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (citations omitted). The standard is met by “more than a mere scintilla

of evidence . . . but less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.

1966). In reviewing for substantial evidence, the court is not to “re-weigh conflicting evidence,

make credibility determinations, or substitute [its] judgment” for defendant’s. Craig, 76 F.3d at

589.

       “A necessary predicate to engaging in substantial evidence review . . . is a record of the

basis for the ALJ’s ruling, which should include a discussion of which evidence the ALJ found

credible and why, and specific application of the pertinent legal requirements to the record

evidence.” Radford v. Colvin, 734 F.3d 288, 295 (4th Cir.2013). An ALJ’s decision must

“‘include a narrative discussion describing how the evidence supports each conclusion,’ ” Monroe

v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th




                                                 2




           Case 7:19-cv-00120-FL Document 21 Filed 04/27/20 Page 2 of 6
Cir. 2015)), and an ALJ “must build an accurate and logical bridge from the evidence to his

conclusion.” Id. (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       To assist in its review of defendant’s denial of benefits, the court may “designate a

magistrate judge to conduct hearings . . . and to submit . . . proposed findings of fact and

recommendations for the disposition [of the motions for judgment on the pleadings].” See 28

U.S.C. § 636(b)(1)(B).      The parties may object to the magistrate judge’s findings and

recommendations, and the court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” Id. §

636(b)(1). The court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendation.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Absent a

specific and timely filed objection, the court reviews only for “clear error,” and need not give any

explanation for adopting the M&R. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983). Upon careful review of

the record, “the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The ALJ’s determination of eligibility for Social Security benefits involves a five-step

sequential evaluation process, which asks whether:

               (1) the claimant is engaged in substantial gainful activity; (2) the
               claimant has a medical impairment (or combination of impairments)
               that are severe; (3) the claimant’s medial impairment meets or
               exceeds the severity of one of the [listed] impairments; (4) the
               claimant can perform [his or her] past relevant work; and (5) the
               claimant can perform other specified types of work.



                                                 3




           Case 7:19-cv-00120-FL Document 21 Filed 04/27/20 Page 3 of 6
Johnson v. Barnhart, 434 F.3d 650, 654 n.1 (4th Cir. 2005) (citing 20 C.F.R. § 404.1520). The

burden of proof is on the social security claimant during the first four steps of the inquiry, but

shifts to defendant at the fifth step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995).

       In the instant matter, the ALJ performed the sequential evaluation. At step one, the ALJ

found that plaintiff had not engaged in substantial gainful activity from the alleged onset date

through the date last insured of September 30, 2016. At step two, the ALJ found that plaintiff had

the following severe impairments: degenerative disk disease of the cervical spine, status post-

fusion; hypertension; affective disorders; anxiety disorder; post-traumatic stress disorder;

borderline personality disorder; and obesity. However, at step three, the ALJ determined that these

impairments were not severe enough to meet or, either individually or in combination, medically

equal one of the listed impairments in the regulations.

       Before proceeding to step four, the ALJ determined that during the relevant time period

plaintiff had the residual functional capacity (“RFC”) to perform light work, subject to the

following limitations:

       He is unable to perform overhead lifting. He should never climb ladders, ropes, or
       scaffolds. He should avoid unprotected heights or hazardous machinery that
       requires strict attention to avoid injury. He should be around no more than moderate
       noise. He is able to understand, remember and carry out simple routine tasks at no
       more than a semi-rapid pace. He is unable to work with the general public.
       Communications must be face to face with no over the phone work. He is able to
       work in proximity to but not coordination with co-workers. He is able to adapt to
       routine changes in the workplace.

(Tr. 21-22). At step four, the ALJ concluded plaintiff is unable to perform any past relevant work.

At step five, the ALJ found that there are jobs that exist in significant numbers in the national

economy that plaintiff can perform. Thus, the ALJ concluded that plaintiff was not disabled under

the terms of the Social Security Act.




                                                 4

           Case 7:19-cv-00120-FL Document 21 Filed 04/27/20 Page 4 of 6
B.     Analysis

       Plaintiff argues that remand is required because the ALJ’s appointment did not comply

with the Appointments Clause, Art. II, § 2, cl. 2, of the United States Constitution, in accordance

with Lucia v. S.E.C., 138 S. Ct. 2044, 2051 (2018). The magistrate judge determined that this

argument was without merit because plaintiff did not challenge the ALJ’s appointment in

administrative proceedings before defendant, thus forfeiting the claim.

       The United States Court of Appeals for the Fourth Circuit has not yet addressed this issue,

and the same issue presently is pending before that court in appeals. See, e.g., Bradshaw v.

Berryhill, No. 19-1531 (4th Cir. May 17, 2019); Probst v. Berryhill, No. 19-1529 (4th Cir. May

17, 2019). Accordingly, the court adheres to its prior precedents holding that a plaintiff’s failure

to timely challenge the ALJ’s appointment before defendant is a bar to this court’s review of the

issue. See, e.g., Nantz v. Saul, No. 5:18-CV-474-FL, 2020 WL 1490698, at *2 (E.D.N.C. Mar. 24,

2020); Colie v. Saul, No. 4:18-CV-107-FL, 2019 WL 4580371, *1 (E.D.N.C. Sept. 20, 2019);

Shoemaker v. Saul, No. 7:18-CV-116-FL, 2019 WL 4580381, *1 (E.D.N.C. Sept. 20, 2019);

Graham v. Berryhill, No. 7:18-CV-22-FL, 2019 WL 1270933 (E.D.N.C. Mar. 19, 2019); Higgs v.

Berryhill, No. 4:18-CV-22-FL, WL 845406 (E.D.N.C. Feb. 21, 2019).

       Plaintiff’s arguments based upon Cirko on behalf of Cirko v. Comm’r of Soc. Sec., 948

F.3d 148, 153 (3d Cir. 2020), are unavailing at this juncture, where the Fourth Circuit has held

previously that constitutional claims must be raised in administrative proceedings to be preserved

for judicial review, see, e.g., Nationsbank Corp. v. Herman, 174 F.3d 424, 430 (4th Cir. 1999)

(recognizing “an agency ought to have an opportunity to correct its own mistakes with respect to

the programs it administers before it is haled into federal court”) (quotations omitted), and where



                                                 5

           Case 7:19-cv-00120-FL Document 21 Filed 04/27/20 Page 5 of 6
other district courts have continued to adhere to an exhaustion requirement despite the decision by

the United States Court of Appeals for the Third Circuit in Cirko. See, e.g., Bailey v. Saul, No.

1:18-CV-00371-FDW, 2020 WL 1429240, at *4 (W.D.N.C. Mar. 19, 2020); Honeycutt v. Saul,

No. 3:18-CV-509-CRS, 2020 WL 1430475, at *4 (W.D. Ky. Mar. 23, 2020); Herring v. Saul, No.

C18-120-LTS, 2020 WL 1528163, at *10 (N.D. Iowa Mar. 31, 2020).

                                        CONCLUSION

       Based on the foregoing, and upon de novo review of the record, the court adopts the M&R.

Plaintiff’s motion for judgment on the pleadings (DE 14) is DENIED, and defendant’s motion for

judgment on the pleadings (DE 16) is GRANTED. The clerk is DIRECTED to close this case.

       SO ORDERED, this the 27th day of March, 2020.



                                             _______________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                6

          Case 7:19-cv-00120-FL Document 21 Filed 04/27/20 Page 6 of 6
